Case: 19-60322     Document: 00515921922         Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              July 1, 2021
                                  No. 19-60322
                                                                            Lyle W. Cayce
                                Summary Calendar                                 Clerk


   Juan Carlos Guity Casildo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A077-008-511


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Carlos Guity Casildo, a native and citizen of Honduras, sought
   to enter the United States without proper documentation in 2017. Pertinent
   to this appeal, he requested relief from removal under the Convention
   Against Torture (CAT). To prevail on his CAT claim, he must show that it


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60322      Document: 00515921922           Page: 2    Date Filed: 07/01/2021




                                     No. 19-60322


   is “more likely than not that [he] will be tortured upon return to his
   homeland.” Garcia v. Holder, 756 F.3d 885, 891 (5th Cir. 2014); see 8 C.F.R.
   § 1208.16(c)(2). He also must show that the torture will be intentionally
   “inflicted by, or at the instigation of, or with the consent or acquiescence of,
   a public official acting in an official capacity or other person acting in an
   official capacity.” § 1208.18(a)(1); see Iruegas-Valdez v. Yates, 846 F.3d 806,
   812 (5th Cir. 2017). The required state involvement can occur absent state
   sanction where torturous acts are committed “under color of law,” such as
   when a corrupt police officer abuses power while clothed with the state’s
   authority. Iruegas-Valdez, 846 F.3d at 812-13 (citing Garcia).
          The immigration judge (IJ) did “not dispute that corrupt police may
   try to kill [Guity Casildo] or his family because he tried to report [threats and
   extortion] to the authorities.” But the IJ then concluded that Guity Casildo
   had “not established that any harm done to him would be with the consent
   or acquiescence of the government” where testimony showed “that the
   government is not turning a blind eye to police corruption.” The IJ did not
   mention the color-of-law theory of state involvement.
          The Board of Immigration Appeals (BIA) dismissed Guity Casildo’s
   initial appeal based on its view that the IJ had not found torture to be more
   likely than not, despite the IJ’s “may try to kill” observation. In an appeal
   from that decision, Guity Casildo v. Whitaker, No. 18-60466, we granted a
   joint motion for a remand to allow the BIA to reconsider whether Guity
   Casildo showed the requisite likelihood or torture in light of the IJ’s “may try
   to kill” statement, and if so, whether state involvement was established under
   the color-of-law rule. Nonetheless, without further briefing in an April 2019
   order, the BIA simply repeated its finding that the IJ’s “may try to kill”
   statement was a finding that Guity Casildo had failed to establish the requisite
   likelihood of torture. In December 2019, the BIA reiterated this reasoning
   when it denied Guity Casildo’s motion to reconsider or reopen.



                                          2
Case: 19-60322        Document: 00515921922          Page: 3   Date Filed: 07/01/2021




                                      No. 19-60322


   Consequently, the BIA has not addressed the question of the applicability of
   the color-of-law rule regarding state involvement in torture. See Iruegas-
   Valdez, 846 F.3d at 812-13 (citing Garcia).
             Guity Casildo has filed timely petitions for review of the BIA’s April
   2019 decision on appeal and its December 2019 denial of reconsideration or
   reopening. Factual findings, including those pertaining to the denial of CAT
   relief, are reviewed for substantial evidence, which means that the petitioner
   has “the burden of showing that the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion.” Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006). Nonetheless, the BIA’s decision must
   reflect “meaningful consideration of the relevant substantial evidence.”
   Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996). Further, the BIA may
   “not engage in de novo review of findings of fact,” but may only review the
   IJ’s findings, which it does for clear error. 8 C.F.R. § 1003.1(d)(3)(i);
   Alvarado de Rodriguez v. Holder, 585 F.3d 227, 234 (5th Cir. 2009). Also, the
   BIA may not make actual findings in the first instance. § 1003.1(d)(3)(iv).
             Read in context, the IJ’s observation “that corrupt police may try to
   kill” Guity Casildo is ambiguous at best. It could mean that torture by rogue
   police was likely but ultimately irrelevant due to the lack of state involvement,
   or it could constitute no affirmative finding regarding the likelihood of torture
   because the IJ did not need to make such a finding, again due to the lack of
   state involvement. If the statement constituted no finding by the IJ, then the
   BIA acted ultra vires by making its factual finding in the first instance. See 8
   C.F.R. § 1003.1(d)(3)(iv). If the IJ’s statement was a finding of fact on the
   likelihood of torture, then the BIA engaged in a prohibited de novo review of
   that finding. See § 1003.1(d)(3)(i); Alvarado de Rodriguez v. Holder, 585 F.3d
   227, 234 (5th Cir. 2009). In either case, the BIA’s finding was not supported
   by “substantial evidence.” See Chen, 470 F.3d at 1134; Abdel-Masieh, 73 F.3d
   at 585.



                                            3
Case: 19-60322      Document: 00515921922          Page: 4    Date Filed: 07/01/2021




                                    No. 19-60322


          The parties agree that a remand is the best alternative where the BIA
   has made an unauthorized or inadequately supported factual finding on the
   likelihood of torture, thereby leaving unresolved whether the IJ failed to
   apply the rule-of-law theory of state involvement in torture. Accordingly, we
   conclude that the prudent course is to remand the case to the BIA. See Zhu
   v. Ashcroft, 382 F.3d 521, 527 (5th Cir. 2004) (holding that this court is “free
   to vacate and remand when we simply cannot determine based upon a review
   of the IJ’s decision why the applicant was denied relief”); see also Pena
   Oseguera v. Barr, 936 F.3d 249, 251 (5th Cir. 2019) (remanding in the interest
   of clarity). We further order the BIA to remand the case to the IJ for a clear
   factual finding on the likelihood of torture and for the IJ’s clarification, if
   necessary, on the question of state involvement in light of the color-of-law
   rule. See Wu v. Holder, 571 F.3d 467, 470 (5th Cir. 2009). In light of this
   decision, we need not address the BIA’s denial of the motion for
   reconsideration, the ruling challenged by Guity Casildo’s second petition for
   review. See Siwe v. Holder, 742 F.3d 603, 613-14 & n.2 (5th Cir. 2014).
          PETITION GRANTED; VACATED AND REMANDED
   WITH INSTRUCTIONS TO REMAND




                                          4